Citation Nr: 1705804	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-33 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for asbestos-related lung disease. 

2.  Entitlement to service connection for ischemic heart disease, to include as secondary to service-connected lung disease.


REPRESENTATION

Appellant represented by:	Brian Wayson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1954 to July 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and a January 2015 rating decision issued by the RO in Seattle, Washington. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing is of record.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was raised by the Veteran in a December 2016 VA Form 21-526EZ ("Application for Disability Compensation and Related Compensation Benefits").  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Board finds that additional development is necessary to comply with VA's duty to assist the Veteran.  Specifically, additional VA records and VA examinations with appropriate medical opinions must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records of treatment from the Portland VA Medical Center (VAMC) for the period from January 30, 2017 to the present.  

2.  Afford the Veteran an appropriate VA examination to determine the severity of the service-connected asbestos-related lung disease.  The Veteran's claims file must be made available to the examiner.  

The examination must include a PFT and the reported results must include findings for FVC and DLCO (SB) (unless the examiner states why DLCO testing would not be useful or valid), and maximum oxygen consumption.  The examination report must include pre-bronchodilator and post-bronchodilator studies unless the examiner determines that post-bronchodilator studies should not be performed and states why.  

The examiner should also note to what extent the above findings are solely attributable to the service-connected asbestos-related lung disease or are the result of a nonservice-connected disability such as diagnosed chronic obstructive pulmonary disease (COPD).  If possible, the symptoms of each lung disability should be differentiated from one another.  If this is not possible, the examiner should so state and provide a full explanation for all expressed opinions.  

3.  Afford the Veteran an appropriate VA examination to determine the nature and severity of the claimed ischemic heart disease  The Veteran's claims file must be made available to the examiner.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed heart disease is etiologically related to any incident of active duty service, to include the Veteran's established asbestos exposure.

The examiner should also determine whether any diagnosed heart disease is caused or aggravated by the service-connected asbestos-related lung disease.  The examiner must address the aggravation aspect of the secondary service connection claim.  The Veteran contends that the lung plaques associated with his service-connected lung disease have spread to his abdomen and heart and are the cause of his heart disease.

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





